DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner Amendment/Comment
2.	Claim 1, 3, 4, 6-10, 15, 16, 21-23 and 25 are allowed

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of methods for controlling operations of vehicle using mobile devices.  The method involves requesting access to a profile associated with controlling operations of a vehicle at a first mobile device. The profile stores an access key for operating the vehicle. The access key is previously installed on a second mobile device. The access key is received at the first mobile device, upon successful authorization. The vehicle is operated using the access key on the first mobile device. An application is installed for registering the first mobile device in association with the profile on the first mobile device.  The mobile device receives the access key through the application and operates the vehicle using the access key on the mobile device. The transferred access key enables that the first mobile device performs various operations of the vehicle such as turning the vehicle on, turning off the vehicle, parking the vehicle, adjusting cabin parameters of the vehicle, and controlling the movement and speed of the vehicle.  The authentication system may also update the profile with the information of the first mobile device. The information of the second mobile device may or may not be .
Consider claim 1, the best reference found during the process of examination, Foster (U.S. 10882493), discloses a system provides a personalized and secure user experience to access a secured asset, such as a vehicle. A first communication is transmitted, and a second communication is received in response to the first communication. An approach vector is determined based on the first communication and the second communication. The approach vector is compared with a known approach vector, a request for authentication is transmitted based on the comparison. A response to the request for authentication is received, and access to an asset is granted based on the approach vector and the response to the request for authentication.
Consider claim 1, another best reference found during the process of examination, Blanc-Paques (U.S. 10853629), discloses a method for identifying a user entering an autonomous 
	Claims 8 and 15 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, for reasons similar to those discussed above with respect to claim 1, therefore claims 8 and 15 are patentable over related arts.  Claims 3, 4, 6, 7, 9, 10, 16, 21-23 and 25 variously depend from claims 1, 8 and 15.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  
Therefore, claims 1, 3, 4, 6-10, 15, 16, 21-23 and 25 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689